Citation Nr: 1647096	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  14-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of right leg injury.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disability.

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In this case, the Board has reframed the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for paranoid schizophrenia as whether new and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disability.  In this respect, an October 2005 rating decision denied entitlement to service connection for "mental health claimed as medical and psychiatric mental health."  An October 2005 VA notice letter advised the Veteran of the October 2005 rating decision and his appellate rights.  Within the one-year period following notification of the October 2005 rating decision, VA did not receive correspondence from the Veteran that could be construed, even liberally, as a timely notice of disagreement concerning the October 2005 denial of entitlement to service connection for mental health disability.  In fact, a notice of disagreement was received by VA in November 2005 concerning the October 2005 rating decision's denial of service connection for right leg and right knee disabilities.  The Veteran did not express dissatisfaction or disagreement concerning the October 2005 rating decision denial of entitlement to service connection for mental health disability.  See 38 C.F.R. § 20.201.  

Within the one-year period following notification of the October 2005 rating decision, VA received additional evidence.  A medical statement dated in June 2005 noted that the Veteran had a diagnosis of schizoaffective disorder, depressed mood, and suffered from chronic symptoms of paranoia, auditory hallucinations, and depression.  The prognosis was "not good" and the Veteran was unable to work.  A December 2005 statement from R.G., M.D., noted that the Veteran was first seen in April 2005 and was diagnosed with schizoaffective disorder, depressed type.  Dr. R.G. noted the Veteran's prescribed medications and the Veteran was not capable of gainful employment.  A statement dated June 2005 from J.B., M.D., noted that the Veteran was unable to work due to the severity of "symptoms of his illness."  The AOJ did not readjudicate the Veteran's claim for service connection for mental health disability based on evidence received within the one-year period after notification of the October 2005 rating decision.  See 38 C.F.R. § 3.156 (b) (2015).  However, the evidence received within the one-year period after notification of the October 2005 rating decision is cumulative and redundant of the evidence considered by the October 2005 rating decision and/or not relevant to the adjudicated issue.  Id.  First, the evidence that the Veteran was unable to work is not relevant to the claim for service connection for mental health disability.  Next, concerning the diagnosis and symptoms, the October 2005 rating decision noted the Veteran's diagnosis of paranoid schizophrenia and depression and considered the treatment records, which contained evidence of the Veteran's symptoms.  Specifically, the VA medical treatment records associated with the record at the time of the October 2005 rating decision contained the diagnosis of schizoaffective disorder, depressed type, and an April 2005 VA medical treatment record noted the Veteran's history of psychiatric problems allegedly dating back to his 1978 basic training and symptoms of depression, hearing voices, and seeing visions.  VA medical treatment records also included diagnoses of psychosis and depression.  Accordingly, the Board finds that the evidence received within the one-year period after notification of the October 2005 rating decision does not constitute new and material evidence and the October 2005 rating decision is final concerning the denial of entitlement to service connection for mental health disability, now framed as acquired psychiatric disability.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

The Board recognizes that a subsequent October 2009 rating decision denied entitlement to service connection for paranoid schizophrenia.  The Veteran did not appeal the decision and relevant evidence was not received within the one-year period following notification of the October 2009 rating decision and the rating decision is final.  38 C.F.R. § 20.1103.  However, the Board finds that the current claim to reopen the claim for service connection for paranoid schizophrenia should be characterized as a request to reopen the previously denied claim for service connection for mental health disability, now framed as acquired psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In determining whether a new claim has been received versus a claim to reopen a previously denied claim, a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2015); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  While the October 2009 rating decision limited the adjudication of the claim to entitlement to service connection for paranoid schizophrenia, the prior October 2005 rating decision denied service connection for "mental health", considering all potential psychiatric diagnoses.  The Veteran continues to seek service connection for a mental disability, however variously claimed and diagnosed, as due to service.  Therefore, the Board finds that new and material evidence is required to reopen the claim of entitlement to service connection for mental health disability, now framed as acquired psychiatric disability, as listed on the title page of this decision.    

In addition, the June 2013 rating decision, in part, denied entitlement to a TDIU.  In September 2013, within one-year after notification of the June 2013 rating decision, VA received a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran stated on the application that he was still too disabled to work.  The Board liberally construes this statement as a timely notice of disagreement with June 2013 rating decision.  38 C.F.R. § 20.201.  Therefore, the issue of entitlement to a TDIU is listed on the title page of this decision because the appellate process has been triggered by VA's receipt of a timely notice of disagreement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the Introduction, the Board finds that a timely notice of disagreement was received with respect to the denial of entitlement to a TDIU by the June 2013 rating decision.  A statement of the case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issue for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Concerning the other issues on appeal, a central office hearing was scheduled in August 2016.  A July 2016 Report of General Information shows that the Veteran could not make the scheduled central office hearing and requested a video conference hearing.  In written correspondence dated in July 2016, the Veteran stated that he was too ill to travel to attend the central office hearing and he desired a video conference hearing.  A remand is required to schedule a video hearing.  See 38 C.F.R. § 20.704 (2015).

However, prior to the scheduling of a video hearing, the Board finds that additional development must be completed.  

With respect to the petition to reopen the claim of entitlement to service connection for residuals of right leg injury, the Veteran must be provided a VA notice letter in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Review of the record shows that the Veteran's Social Security Administration (SSA) records were requested and associated with the record via compact disc.  The SSA records were not uploaded and associated with the electronic claims folder and this must be accomplished on remand.  

In addition, updated VA medical treatment records from the Atlanta VAMC from June 2013 to the present must be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case pursuant to a September 2013 notice of disagreement with the June 2013 rating decision denial of entitlement to a TDIU.  Notify the Veteran that to vest the Board with jurisdiction over any of the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the issue to the Board for review.

2.  Send the Veteran a VA notice letter, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), as it pertains to the matter of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of right leg injury.  The letter should include the definition of new and material evidence and discuss the bases for the denial of the Veteran's claim for service connection for residuals of right leg injury in the prior final June 2011 Board decision as well as notify the Veteran of the specific evidence and information that is necessary to reopen the claim for service connection for residuals of right leg injury.  

3.  Associate the Social Security Administration records, noted as being provided on compact disc, with the electronic claims folder.  

4.  Request updated VA medical treatment records from the Atlanta VAMC from June 2013 to the present.  

5.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case.  

6.  If any of the issues remains denied, schedule the Veteran for a video conference hearing before a Veterans Law Judge.  Notify the Veteran of the date, time and location of his hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




